Citation Nr: 0722246	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-11 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a left knee medial meniscus tear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from May 2000 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, which granted the veteran's claim for 
service connection for a left knee medial meniscus tear, and 
assigned a 10 percent rating effective May 10, 2004 (the day 
after the date of the veteran's discharge from active 
service), and denied the veteran's claims for service 
connection for right wrist pain, low back pain, and sleep 
apnea.  The veteran disagreed with this decision in February 
2005 with respect to the 10 percent rating assigned for his 
service-connected residuals of a left knee medial meniscus 
tear and the denial of his claim for service connection for 
sleep apnea.  In April 2005, the veteran perfected a timely 
appeal on these claims and also requested a hearing at the RO 
before a Decision Review Officer (DRO).  An informal DRO 
conference was held at the RO on the veteran's claims in May 
2005.

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The veteran also perfected an appeal of the RO's May 2004 
decision denying his claim for service connection for a low 
back disability but in a June 2005 rating decision, the RO 
granted service connection for low back strain and assigned a 
zero percent rating effective May 10, 2004.  As the veteran 
did not disagree with the rating or effective date assigned, 
an issue pertaining to a low back disability is no longer in 
appellate status.  See Grantham v. Brown, 114 F.3d 1156 
(1997).


FINDINGS OF FACT

1.  The veteran was treated for complaints of possible sleep 
apnea during active service but there is no medical evidence 
or competent opinion of a nexus between a current diagnosis 
of sleep apnea and any incident of or finding recorded during 
service; the most recent VA examination ruled out a current 
diagnosis of sleep apnea.

2.  The veteran's service-connected medial meniscus tear of 
the left knee is manifested by pain and residual discomfort; 
there is no X-ray evidence of arthritis and no medical 
evidence of subluxation, recurrent episodes of locking with 
effusion into the joint, limitation of extension, limitation 
of less than 110 degrees of flexion or more than slight 
instability.


CONCLUSIONS OF LAW

1.  Sleep apnea was not incurred or aggravated during active 
service.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2006)

2.  The schedular criteria for an initial rating in excess of 
10 percent for residuals of a medial meniscus tear of the 
left knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5258, 5259, 
5260, 5261 (2006).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)) (2006).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Veterans Court) 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  The United States Court of Appeals 
for the Federal Circuit (Federal Circuit) recently has held 
that any error with regard to the four elements of VCAA 
notice is presumptively prejudicial, shifting the burden to 
VA to show that any such claimed error was not prejudicial to 
the adjudication of an appealed claim.  See Sanders v. 
Nicholson, No. 06-7001, slip op. at 14 (Fed. Cir. May 16, 
2007).

During the pendency of this appeal, on March 3, 2006, the 
Veterans Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claims adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in February 2004 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claims, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly v. Nicholson¸ 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, the February 2004 VCAA 
notice was furnished to the veteran and his service 
representative prior to the May 2004 RO decision that is the 
subject of this appeal.  

The RO did not provide notice of the Dingess requirements to 
the veteran or his service representative.  The Board is 
cognizant of recent Federal Circuit decisions pertaining to 
prejudicial error.  Specifically, in Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007), the Federal Circuit 
held that any error by VA in providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Veterans Court (Court of Appeals for Veterans Claims), the 
burden shifts to VA to demonstrate that the error was not 
prejudicial.  The Federal Circuit reversed the Court of 
Appeals for Veterans Claims' holding that an appellant before 
the Court has the initial burden of demonstrating prejudice 
due to VA error involving: (1) providing notice of the 
parties' respective obligations to obtain the information and 
evidence necessary to substantiate the claim: (2) requesting 
that the claimant provide ant pertinent evidence in the 
claimant's possession; and (3) failing to provide notice 
before a decision on the claim by the agency of original 
jurisdiction.  See also Simmons v. Nicholson, No. 06-7092 
(Fed. Cir. May 16, 2007).

The presumption of prejudice raised by the failure to provide 
the Dingess requirements is rebutted because the 
preponderance of the evidence is against the veteran's claims 
for a higher rating for his left knee disability and service 
connection for sleep apnea.  Any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  While the veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The evidence includes service 
medical records, private treatment records, and VA medical 
records, including VA examination reports.  There is no 
indication of any additional relevant evidence that has not 
been obtained.  The veteran participated in an informal 
conference with a DRO in May 2005.  The veteran also was 
provided with VA examinations in February 2004 and June 2006, 
which ruled out a current diagnosis of sleep apnea and 
provided left knee findings that are adequate for rating 
purposes.  The evidence is adequate to resolve these claims; 
there is no duty to provide another examination or a medical 
opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
Thus, the Board finds that VA has fulfilled its duty to 
notify and assist the appellant in the claims under 
consideration.  Adjudication of the claims at this juncture, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard, supra.

Factual Background

A review of the veteran's service medical records indicates 
that, upon his enlistment physical examination in March 2000, 
he reported a history of left knee pain that was alleviated 
by wearing a knee brace.  He denied any history of frequent 
episodes of trouble sleeping.  Clinical evaluation showed a 
scar of the left knee but no apparent abnormality of the left 
knee.  

In November 2003, the veteran complained of symptoms of sleep 
apnea and stated that his wife had told him that he stopped 
breathing while asleep.  The assessment was disruptive sleep 
due to possible obstructive sleep apnea.

At a private sleep consultation in December 2003, the 
veteran's wife reported that he had nocturnal cessation of 
breathing for up to 30 seconds followed by gasping that 
occurred almost nightly.  She stated that the veteran did not 
snore loudly but she had observed him breathing heavily at 
night.  The veteran reported awakening once or twice nightly 
and sleeping between 6 and 7 hours a night.  The private 
examiner concluded that it was somewhat likely that the 
veteran had a degree of obstructive sleep apnea, although the 
severity was unclear.  The impressions were a history of 
moderate daytime sleepiness and a history of heavy nocturnal 
breathing with intermittent cessation of breathing for up to 
30 seconds.

Following a private polysomnography (or sleep study) in 
January 2004, the examiner concluded that the sleep study was 
fairly unremarkable with no evidence of significant 
obstructive sleep apnea.

On VA general medical examination in February 2004, the 
veteran complained of a left knee medial meniscus tear.  He 
also stated that, although he had not been diagnosed with 
sleep apnea, he still stopped breathing several times 
overnight while sleeping.  Physical examination showed 
distress with left knee pain and an inability to manipulate 
the left knee due to pain.  The impressions included a torn 
medial meniscus of the left knee, to be surgically repaired, 
and no sleep apnea.

The veteran received regular outpatient physical therapy for 
his left knee problems from February to April 2004.

In statements on his February 2005 notice of disagreement, 
the veteran contended that, while walking, he experienced 
popping, pain, and discomfort in his left knee.  His left 
knee "often feels sore and is sometimes painful to bend."  
He wore a left knee brace.  He also reported that he 
continued to wake up during the night while sleeping and 
usually felt very tired during the day.

On VA examination in June 2005, the veteran complained of 
persistent left knee pain related to a torn medial meniscus 
and a feeling of fatigue.  A history of a surgical repair of 
a left knee medial meniscus tear in March 2004 was noted.  It 
was noted that he had recovered from this surgery and had 
been able to jog up to a mile since April 2004.  The veteran 
indicated that he experienced some knee discomfort and 
popping when standing for prolonged periods of time.  He 
denied any left knee swelling, redness, or weakness.  His 
fatigue was intermittent, described as "a couple of times a 
week."  He routinely slept 7 to 8 hours a night but 
occasionally became quite fatigued during the day.  He was 
employed in a job that was not physically demanding and he 
could perform it without limits.  He was able to exercise 
routinely.  Physical examination showed limitation of motion 
on flexion of the left knee to 110 degrees without pain, an 
inability to flex his left knee past 110 degrees, moderate 
left knee pain on repetitive motion with no change in the 
range of motion, no weakness, fatigue, or incoordination, 
extension to 0 degrees, some crepitus of the left patella, no 
evidence of laxity of the collateral or cruciate ligaments, 
and no swelling, tenderness, or inflammation.  X-rays of the 
left knee were normal.  The assessment included some 
limitation of motion in the left knee with some discomfort 
intermittently and some crepitus of the patella, no specific 
diagnosis to explain the complaints of intermittent fatigue, 
and intermittent normal daytime somnolence.  After left knee 
x-rays had been obtained, the VA examiner commented that the 
left knee was status-post surgical repair with residual 
discomfort and no significant degenerative joint disease.  A 
normal sleep study was also noted and there was no diagnosis 
of a sleep disorder. 

Service Connection for Sleep Apnea

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for sleep 
apnea.  The Board acknowledges that the veteran was diagnosed 
with disruptive sleep due to possible obstructive sleep apnea 
in November 2003, while he was still on active service.  
However, a January 2004 sleep study concluded that the 
veteran's sleep was fairly unremarkable and there was no 
evidence of significant obstructive sleep apnea.  No sleep 
apnea was diagnosed on the veteran's VA examinations in 
February 2004, just prior to his separation from service in 
May 2004, or in June 2005.  Although the veteran continued to 
complain of difficulty sleeping, nighttime awakening, and 
daytime sleepiness, it was noted in June 2005 that a sleep 
study had been normal.  The VA examiner concluded that there 
was no specific diagnosis to explain the veteran's complaints 
of daytime fatigue and the veteran experienced normal daytime 
sleepiness.  There is no competent opinion of record linking 
the veteran's claimed sleep apnea to active service.

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), the 
Federal Circuit held that statutes relevant to service 
connection claims only permitted payment for disabilities 
existing on and after the date of application for such 
disorders.  The Federal Circuit also held that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent).  Simply put, service 
connection is not warranted in the absence of proof of a 
present disability.

As to the assertions by the veteran and his service 
representative regarding the claimed causal link between 
sleep apnea and active service, as lay persons, they are not 
competent to opine on medical matters such as diagnoses or 
etiology of medical disorders.  Accordingly, the lay 
statements are entitled to no probative value.  See Cromley 
v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).

Higher Initial Rating for a Left Knee Medial Meniscus Tear

The veteran's service-connected left knee medial meniscus 
tear has been evaluated as 10 percent disabling since May 10, 
2004 (the day after the date of the veteran's discharge from 
active service).  He appeals for a higher initial or staged 
rating.  See Fenderson, supra.

                                               Law and 
Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from service-connected disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2006).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2006).  In order to evaluate the level of disability 
and any changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Other impairment of the knee, recurrent subluxation or 
lateral instability, will be rated as 10 percent disabling 
where slight, 20 percent disabling where moderate, and 30 
percent disabling where severe.  38 C.F.R. Part 4, Code 5257 
(2006).

A dislocated semi-lunar cartilage (meniscus) with frequent 
episodes of "locking," pain and effusion into the joint will 
be rated as 20 percent disabling.  38 C.F.R. Part 4, Code 
5258 (2006).

Where the knee remains symptomatic following removal of the 
semi-lunar cartilage (meniscus), the disability will be rated 
at 10 percent.  38 C.F.R. Part 4, Code 5259 (2006).

Where flexion or bending of the leg is limited to 60 degrees, 
the disability rating will be noncompensable.  Where flexion 
of the leg is limited to 45 degrees, the disability rating 
will be 10 percent.  Where flexion of the leg is limited to 
30 degrees, the disability rating will be 20 percent.  38 
C.F.R. Part 4, Code 5260 (2006).

Where extension (or straightening) of the leg is limited to 5 
degrees from the straight leg position, the disability will 
be noncompensable.  Where extension is limited to 10 degrees, 
the disability will be rated at 10 percent.  Where extension 
is limited to 15 degrees, the disability will be rated at 20 
percent.  38 C.F.R. Part 4, Code 5261 (2006).

The law permits separate ratings for arthritis and 
instability of a knee.  Specifically, the VA General Counsel 
has held that a veteran who has arthritis and instability of 
the knee may be rated separately under Diagnostic Codes 5003 
and 5257 because the arthritis would be considered an 
additional disability warranting a separate evaluation even 
if the limitation of motion was not compensable.  See 
VAOPGCPREC 23-97 (July 1, 1997; revised July 24, 1997).  
Likewise, the VA General Counsel has also held that, when x- 
ray findings of arthritis are present and a veteran's knee 
disability is evaluated under Code 5257, the veteran would be 
entitled to a separate compensable evaluation under 
Diagnostic Code 5003 if the arthritis results in 
noncompensable limitation of motion and/or objective findings 
or indicators of pain.  See VAOPGCPREC 9-98 (Aug. 14, 1998).

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. §4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9- 
2004.

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2006).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2006).  

Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45 (2006).

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

                                                     Analysis

The Board finds that the preponderance of the evidence is 
against the veteran's claim for an initial or staged rating 
in excess of 10 percent for a left knee medial meniscus tear.  
Upon VA examination in February 2004, prior to the veteran's 
separation from service in May 2004, he complained of left 
knee pain and was unable to manipulate the join.  However, 
following left knee surgery, on VA examination in June 2005, 
the veteran reported that he had recovered enough to be able 
to jog up to a mile within 1 month of surgery and continued 
to do so.  He also reported some knee discomfort and 
intermittent popping but denied any swelling or redness.  
Left knee flexion was limited to 110 degrees and he developed 
moderate pain on repetitive motion, but physical examination 
showed no additional loss of range of motion due to pain, 
weakness, fatigue, or incoordination.  See DeLuca, supra.  
There also was some patellar crepitus but no evidence of 
laxity, swelling, locking, tenderness, or inflammation.  The 
VA examiner concluded that the veteran experienced residual 
discomfort but no significant degenerative joint disease.  An 
X-ray examination of the left knee was normal. 

The Board acknowledges the veteran's continuing complaints of 
left knee pain; these complaints appear to be the basis for 
the initial 10 percent rating assigned for his service-
connected left knee medial meniscus tear as range of motion 
of the knee has been reported from zero to 110 degrees, which 
is noncompensable under 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 or 5261.  The record as a whole is against a finding 
that the veteran has any additional limitation of motion in 
his left knee due to pain or flare-ups of pain.  Nor is there 
medical evidence of such secondary symptoms as fatigability, 
weakness, or incoordination resulting in additional 
limitation of motion that might warrant the assignment of a 
schedular evaluation in excess of 10 percent for service-
connected left knee medial meniscus tear.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca, supra.

There is no x-ray evidence of arthritis.  Thus, separate 
compensable ratings are not warranted for instability and 
arthritis with painful or limited motion of the knee.  
VAOPGCPREC 23-97; VAOPGCPREC 9-98.  There no medical evidence 
of subluxation, recurrent episodes of locking with effusion 
into the joint,  more than slight instability or, as noted 
above, limitation of extension or limitation of less than 110 
degrees of flexion.  Under these circumstances, a rating in 
excess of 10 percent is not warranted for the veteran's left 
knee disability under the applicable rating criteria.  38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5257, 5258, 5259, 5260, 5261.

The Board also finds that, as the 10 percent rating assigned 
to the veteran's service-connected left knee medial meniscus 
tear appropriately compensates him for the level of 
disability that he has experienced since he filed his service 
connection claim, a staged rating is not for consideration.  
See Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
Schafrath, including the provisions of 38 C.F.R. § 
3.321(b)(1).  See Schafrath, supra.  It appears that the 
veteran is currently employed.  He reported in June 2005 that 
his job was not physically demanding and he could perform it 
without limits.  Thus, the medical evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedular standards."  38 C.F.R. 
§ 3.321(b)(1) (2006).  There also has been no showing by the 
veteran that his service-connected left knee medial meniscus 
tear has necessitated frequent periods of hospitalization 
beyond that contemplated by the rating schedule.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

                                                    
Conclusion

The veteran was treated for complaints of possible sleep 
apnea during active service but there is no medical evidence 
or competent opinion of a nexus between a current diagnosis 
of sleep apnea and incident of or finding recorded during 
service.  The most recent VA examination ruled out a current 
diagnosis of sleep apnea.

The veteran's service-connected left knee medial meniscus 
tear is manifested by pain and residual discomfort but there 
is no X-ray evidence of arthritis and no medical evidence of 
subluxation, recurrent episodes of locking with effusion into 
the joint, limitation of extension, limitation of less than 
110 degrees of flexion or more than slight instability.  

Under these circumstances, the Board must finds that the 
preponderance of the evidence is against the veteran's claims 
for service connection for sleep apnea and an initial rating 
in excess of 10 percent for residuals of a left knee medial 
meniscus tear.  In making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision on either issue.  38 U.S.C.A. § 5107(b); 
see also, e.g., Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).



ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left knee medial meniscus tear is denied.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


